Jersey City has filed with this Board in excess of 34,000-petitions of appeal praying individual increases in assessments of the real property involved in each of such appeals.
The law and facts applicable to each of those appeals is identical in Jersey City v. Bettcher, 22 N. J. Mis. R. 16;
Atl. Rep. (2d) , wherein we dismissed Jersey City’s appeals.
Por the reasons expressed in the Bettcher case, we are of the opinion that each and every petition of appeal filed with, this board by the City of Jersey City'for the increase of 1943 assessments should be dismissed.